                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA                        ?              I      E
                                     Richmond Division
                                                                                                              ni


TROY TERRELL HENRY,
                                                                                 f
                                                                                 u
                                                                                         ®5-9 20l9
                                                                                     ULtRK. U.S. DISTRICT COURT
       Petitioner,                                                                         RICHMOND. VA



V.                                                          Civil Action No. 3:17CV03-HEH


VIRGINIA DEFT OF CORRECTIONS,

       Respondent.

                               MEMORANDUM OPINION
           (Granting Motion to Amend and Dismissing Remaining Claims)

       Troy Terrell Henry, a federal inmate proceeding pro se, brings this petition

pursuant to 28 U.S.C. § 2254 ("§ 2254 Petition," ECF No. 1). In his § 2254 Petition,

Henry challenges his convictions in the Circuit Court for the City of Alexandria, Virginia

("Circuit Court") of racketeering, enticing a prostitute, and receiving money or earnings

of a prostitute. (See ECF No. 15-2, at 3.) By Memorandum Opinion and Order entered

on February 23, 2018, the Court granted Respondent's Motion to Dismiss in part,

dismissed Henry's six original claims, and directed Henry to file a motion to amend his

§ 2254 Petition to include any facts supporting Claims Seven through Nine. (ECF

Nos. 28,29.) Thereafter, on March 19, 2018, Henry filed an "Amended Motion Pursuant

to 28 U.S.C. [§] 2254" ("Motion to Amend," ECF No. 31). In his Motion to Amend,

Henry seeks leave of Court to add the following claims for relief:'


' The Courtemploys the pagination assigned to the parties' submissions by the CM/ECF
docketing system. The Court corrects the spelling, punctuation, and capitalization in the
quotations from Henry's submissions.
